Exhibit 10.5

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Separation and Release of Claims Agreement (the “Agreement”) is made as of
the Effective Date (as defined below) between Merrimack Pharmaceuticals, Inc.
(the “Company”) and Sergio L. Santillana (“Executive”) (together, the
“Parties”).

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of May 4, 2017 (the “Employment Agreement”), under which Executive currently
serves as Chief Medical Officer of the Company;

WHEREAS, the Parties wish to establish terms for Executive’s orderly transition
and separation from the Company effective on the Separation Date (as defined
below); and

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

1.

Separation Date – Executive’s effective date of separation from employment with
the Company will be April 12, 2019 (the “Separation Date”).  Executive hereby
resigns, as of the Separation Date, from his employment with the Company and as
an officer of the Company.  Executive agrees to execute and deliver any
documents reasonably necessary to effectuate such resignations, provided that
nothing in any such document is inconsistent with any terms set forth in this
Agreement. As of the Separation Date, all salary payments from the Company will
cease and any benefits Executive had as of the Separation Date under
Company-provided benefit plans, programs, or practices will terminate, except as
required by federal or state law or as otherwise specifically set forth in this
Agreement.

2.

Severance Benefits – In return for Executive’s timely signing and not revoking
this Agreement, and subject to Executive’s compliance with all terms hereof, the
Company will provide Executive with the following severance benefits in full
satisfaction of the Company’s obligations under the Employment Agreement (the
“Severance Benefits”):

(a) Salary Continuation – Commencing on the first regularly scheduled payroll
date that follows the sixtieth (60th) day after the Separation Date (the
“Payment Commencement Date”), the Company will, for a twelve (12) month period
(the “Severance Period”), provide Executive with severance pay in the form of
salary continuation payments at Executive’s current annual base salary rate of
$390,546.40, less all applicable taxes and withholdings and in accordance with
the Company’s regular payroll practices.

(b) Group Health Insurance – Should Executive be eligible for and timely elect
to continue receiving group health and/or dental insurance coverage under the
law known as COBRA, the Company shall, until the earlier of (i) the last day of
the Severance Period, and (ii) the date that Executive is no longer eligible for
COBRA continuation coverage (the “COBRA Contribution Period”), pay on
Executive’s behalf the share of the premium for such coverage that it currently
pays on behalf of active and similarly situated employees who receive the same
type of coverage.  The remaining balance of any premium costs, and all premium
costs after the COBRA Contribution Period, shall be paid by Executive on a
monthly basis during the elected period of health insurance coverage under COBRA
for as long as, and to the extent that, he remains eligible for COBRA
continuation.

 

--------------------------------------------------------------------------------

 

(c) Pro-Rata Bonus – On the Payment Commencement Date, the Company shall provide
Executive with a pro-rata bonus payment of $32,266, which is equivalent to (i)
the average of Executive’s annual bonus payments over each of the two (2) years
prior to the Separation Date, multiplied by (ii) a fraction, the numerator of
which is the number of days during calendar year 2019 during which Executive
remained employed by the Company and the denominator of which is 365.

(d)  Other Benefits Continuation – During the Severance Period, the Company
shall, to the extent allowed by applicable law and the applicable plan
documents, continue to provide Executive with such other benefits as are
described in Section 4(f) of the Employment Agreement, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans.

(e)  Tuition Reimbursement – The Company agrees to waive any obligations of
Executive pursuant to Section 4(d) of the Employment Agreement regarding
repayment of the Tuition Reimbursement (as defined therein).

Other than the Severance Benefits, Executive will not be eligible for, nor shall
he have a right to receive, any payments or benefits from the Company following
the Separation Date, other than reimbursement for any outstanding business
expenses in accordance with Company policy.

3.

Release of Claims – In exchange for the consideration set forth in this
Agreement, which Executive acknowledges he would not otherwise be entitled to
receive, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors and successors, and all of their respective past
and present officers, directors, stockholders, partners, members, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities and expenses (including attorneys’
fees and costs), of every kind and nature that Executive ever had or now has
against any or all of the Released Parties up to the date on which he signs this
Agreement, whether known or unknown, including, but not limited to, any and all
claims arising out of or relating to Executive’s employment with and/or
separation from the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. § 2101 et seq., the Rehabilitation
Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246, Executive Order
11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the
Massachusetts Fair Employment Practices Act., Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Wage Payment Statute, Mass. Gen. Laws ch. 149, §§ 148,
148A, 148B, 148C, 149, 150,150A-150C, 151, 152, 152A, et seq., the Massachusetts
Wage and Hour laws, Mass Gen. Laws ch. 151§1A et seq., the Massachusetts Civil
Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal
Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C,
the Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et
seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Parental Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,

2

--------------------------------------------------------------------------------

 

fraud, wrongful discharge and breach of contract (including, without limitation,
all claims arising out of or related to the Employment Agreement); all claims to
any non-vested ownership interest in the Company, contractual or otherwise; all
state and federal whistleblower claims to the maximum extent permitted by law;
and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above.

Notwithstanding the foregoing, Executive is not waiving any rights he may have
to: (a) his own vested accrued employee benefits under the Company’s health,
welfare or retirement benefit plans as of the Separation Date; (b) benefits
and/or the right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) any rights Executive may have under the
Company’s certificate of incorporation, bylaws, insurance and/or any
indemnification agreement between him and the Company (and/or otherwise under
law) for indemnification and/or defense as an employee, officer or director of
the Company for his service to the Company (recognizing that such
indemnification and/or defense is not guaranteed by this Agreement and shall be
governed by the instrument or law, if any, providing for such indemnification
and/or defense); (d) pursue claims which by law cannot be waived by signing this
Agreement; (e) enforce this Agreement; and/or (f) challenge the validity of this
Agreement.

In addition, nothing in the above release or elsewhere in this Agreement
(including, but not limited to, the non-disparagement and confidentiality
provisions) prohibits or prevents Executive from filing a charge with or
participating, testifying or assisting in any investigation, hearing or other
proceeding before any federal, state or local government agency.  However, to
the maximum extent permitted by law, Executive agrees that if such an
administrative claim is made, Executive shall not be entitled to recover any
individual monetary relief or other individual remedies.  Notwithstanding the
foregoing sentence, nothing within this paragraph or elsewhere in this Agreement
limits any right Executive may have to receive any award for information
provided to the Securities and Exchange Commission in connection with any
whistleblower action to report possible violations of the securities laws.

4.

Continuing Obligations – Executive acknowledges and reaffirms his obligation, to
the extent permitted by law and except as otherwise permitted by Section 8
below, to keep confidential and not to use or disclose any and all non-public
information concerning the Company that he acquired during the course of his
employment with the Company, including, but not limited to, any non-public
information concerning the Company’s business affairs, business prospects and
financial condition.  Executive further acknowledges his continuing obligations
with respect to confidential information, non-competition, non-solicitation,
non-disclosure and developments as set forth in Section 6 of the Employment
Agreement and in the Non-Disclosure, Developments, Non-Competition and
Non-Solicitation Agreement dated as of June 12, 2017 (the “Restrictive Covenant
Agreement”), which survive his separation from employment with the Company.

5.

Non-Disparagement – Executive understands and agrees that, to the extent
permitted by law and except as otherwise permitted by Section 8 below, he will
not, in public or private, make any false, disparaging, derogatory or defamatory
statements, online (including, without limitation, on any social media,
networking or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, board member, consultant, client or
customer of the Company, regarding the Company or any of the other Released
Parties, or regarding the Company’s business affairs, business prospects or
financial condition. The Company will instruct its board members and executive
officers, to the extent permitted by law and except as otherwise permitted by
Section 8 below, not to make any false, disparaging, derogatory or defamatory
statements to third parties about Executive.

3

--------------------------------------------------------------------------------

 

6.

Return of Company Property – Executive confirms that he will return to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, etc.), Company identification and any other
Company-owned property in his possession or control and that he will leave
intact all electronic Company documents, including, but not limited to, those
that he developed or helped to develop during his employment. Executive further
agrees that he will cancel all accounts for his benefit, if any, in the
Company’s name, including, but not limited to, credit cards, telephone charge
cards, cellular phone and/or wireless data accounts and computer accounts.

7.

Confidentiality – Executive understands and agrees that, to the extent permitted
by law and except as otherwise permitted by Section 8 below, the terms and
contents of this Agreement, and the contents of the negotiations and discussions
resulting in this Agreement, shall be maintained as confidential by Executive
and his agents and representatives and shall not be disclosed except as
otherwise agreed to in writing by the Company, except as required by law, and
except to his immediate family, legal, financial and tax advisors, on the
condition that any individuals informed must hold the above information in
strict confidence. The Company agrees that, to the extent permitted by law and
except as otherwise permitted by Section 8 below, it shall keep the contents of
the negotiations and discussions resulting in this Agreement confidential except
as it believes in good faith to be reasonably necessary for a legitimate
business purpose.

8.

Scope of Disclosure Restrictions – Nothing in this Agreement prohibits Executive
or any other person from communicating with government agencies about possible
violations of federal, state or local laws or otherwise providing information to
government agencies or participating in government agency investigations or
proceedings.  Executive is not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information Executive obtained through a communication that was subject to
the attorney-client privilege.  Further, notwithstanding Executive’s
confidentiality and nondisclosure obligations, Executive is hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (a) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order.”

9.

Cooperation – Executive agrees that, to the extent permitted by law, he shall,
for one (1) year following the Separation Date, reasonably cooperate with the
Company in the investigation, defense or prosecution of any claims or actions
which already have been brought, are currently pending, or which may be brought
in the future against the Company by a third party or by or on behalf of the
Company against any third party, whether before a state or federal court, any
state or federal government agency, or a mediator or arbitrator. Executive’s
reasonable cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with the Company’s counsel, at
reasonable times and locations designated by the Company, to investigate or
prepare the Company’s claims or defenses, to prepare for trial or discovery or
an administrative hearing, mediation, arbitration or other proceeding and to act
as a witness when requested by the Company.  In addition, Executive agrees that
he shall, for up to ten (10) hours per week, for a period of three (3) months
following the Separation Date, provide assistance to

4

--------------------------------------------------------------------------------

 

the Company to transition his job duties and perform any other tasks as
reasonably requested by the Company without additional cost to the Company. The
Company will reimburse Executive for all reasonable and documented out of pocket
costs that he incurs to comply with this paragraph. Executive further agrees
that, to the extent permitted by law, he will notify the Company promptly in the
event that he is served with a subpoena (other than a subpoena issued by a
government agency), or in the event that he is asked to provide a third party
(other than a government agency) with information concerning any actual or
potential complaint or claim against the Company.

10.

Final Compensation – Executive acknowledges that he has received all
compensation due to him from the Company, including, but not limited to, all
wages, bonuses and accrued, unused vacation time, and that he is not eligible or
entitled to receive any additional payments or consideration from the Company
beyond that provided for in Section 2 of this Agreement.

11.

Amendment and Waiver – This Agreement shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the
Parties.  This Agreement is binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs,
executors/administrators/personal representatives, and successors.  No delay or
omission by the Company in exercising any right under this Agreement shall
operate as a waiver of that or any other right.  A waiver or consent given by
the Company on any one occasion shall be effective only in that instance and
shall not be construed as a bar to or waiver of any right on any other occasion.

12.

Validity – Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.

13.

Nature of Agreement – Both Parties understand and agree that this Agreement is a
separation agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company or Executive.

14.

Time for Consideration and Revocation – Executive acknowledges that he was
initially presented with this Agreement on April 11, 2019.  Executive
understands that this Agreement shall be of no force or effect, and that he
shall not be eligible for the consideration described herein, unless he signs
and returns this Agreement on or before May 2, 2019, and does not revoke his
acceptance in the subsequent seven (7) day period (the day immediately following
expiration of such revocation period, the “Effective Date”).

15.

Acknowledgments – Executive acknowledges that he has been given at least
twenty-one (21) days to consider this Agreement, and that the Company is hereby
advising him to consult with an attorney of his own choosing prior to signing
this Agreement.  Executive further acknowledges and agrees that any changes made
to this Agreement following his initial receipt of this Agreement, whether
material or immaterial, did not re-start or affect in any manner the original
twenty-one (21) day consideration period. Executive understands that he may
revoke this Agreement for a period of seven (7) days after he signs it by
notifying the Company in writing, and this Agreement shall not be effective or
enforceable until the expiration of this seven (7) day revocation
period.  Executive understands and agrees that by entering into this Agreement,
he will be waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

5

--------------------------------------------------------------------------------

 

16.

Voluntary Assent – Executive affirms that no other promises or agreements of any
kind have been made to or with Executive by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement.  Executive further states and represents that he has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

17.

Applicable Law – This Agreement shall be interpreted and construed by the laws
of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions.  Executive hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in the Commonwealth of Massachusetts
(which courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

18.

Entire Agreement – This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to
Executive’s separation from the Company, severance benefits and the settlement
of claims against the Company, and cancels all previous oral and written
negotiations, agreements, commitments and writings in connection therewith;
provided, however, that nothing in this Section shall modify, cancel or
supersede Executive’s obligations set forth in Section 4 above.

19.

Tax Acknowledgement – In connection with the Severance Benefits provided to
Executive pursuant to this Agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and Executive
shall be responsible for all applicable taxes owed by him with respect to such
Severance Benefits under applicable law.  Executive acknowledges that he is not
relying upon the advice or representation of the Company with respect to the tax
treatment of any of the Severance Benefits set forth in this Agreement.

20.

Section 409A - This Agreement, and all payments hereunder, are intended to be
exempt from, or if not so exempt, to comply with the requirements of, Section
409A of the Internal Revenue Code of 1986, as amended, and the guidance issued
thereunder (“Section 409A”), and this Agreement shall be interpreted and
administered accordingly.  Notwithstanding anything to the contrary in this
Agreement, if at the time of Executive’s termination of employment, he is a
“specified employee” as defined under Section 409A, any and all amounts payable
hereunder on account of such termination of employment that would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon Executive’s death; except to the
extent of amounts that do not constitute a deferral of compensation within the
meaning of Treasury regulation Section 1.409A – 1(b) or other amounts or
benefits that are exempt from or otherwise not subject to the requirements of
Section 409A. For purposes of this Agreement, whether or not a termination of
employment has occurred shall be determined consistently with Section 409A.  In
addition, each payment made pursuant to the Agreement shall be treated as a
separate payment and the right to a series of installment payments hereunder is
to be treated as a right to a series of separate payments.

21.

Counterparts – This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.

 

[Remainder of Page Intentionally Left Blank]

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

Merrimack Pharmaceuticals, Inc.

 

/s/ Richard Peters

 

Date: 4/15/2019

By: Richard Peters, CEO

 

 

 

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this Agreement and I have chosen to
execute this on the date below.  I intend that this Agreement will become a
binding agreement if I do not revoke my acceptance within seven (7) days.

Sergio L. Santillana

 

/s/ Sergio Santillana

 

Date: 4/15/2019

 

7